DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments, Remarks, and Affidavit under 37 CFR §1.132, filed on 29 June 2022 in the matter of Application N° 16/823,835.  Said documents are entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been added or canceled.
Claims 32-35 have been amended.  Claims 33-35 have each been amended to depend from independent claim 32.  Claim 32 has been amended to recite the same Tmax limitation that is present in dependent claim 17, thereby lending support to the amendment.
No new matter has been added. 
Thus, claims 16, 18-20, 23-26, 28, 31, 32, and 35 are pending allowance for the reasons discussed herein.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. William W. Cutchins on 14 July 2022.
Please AMEND claim 16 to reads as follows:
A method of providing diphenhydramine to a patient in need thereof, the method comprising the steps of:
providing a pharmaceutical composition comprising diphenhydramine hydrochloride or diphenhydramine citrate as the sole active ingredient, at least one penetration enhancer, and an aqueous vehicle, wherein said at least one penetration enhancer is present in an amount ranging from 0.5-2.0% by weight of the composition, and wherein said at least one penetration enhancer is selected from the group consisting of chitosan oligosaccharide, sodium lauryl sulfate, sodium caprate, and combinations thereof; and wherein the pharmaceutical composition does not include liposomes, propellant, or cyclodextrin;
wherein the dynamic viscosity of the composition, measured at 23ºC, is between 5 and 100 cP;
intranasally administering the pharmaceutical composition to the patient,
wherein intranasal administration provides a Cmax value of diphenhydramine that is at least 20 ng/mL and a Tmax value of diphenhydramine that is less than or equal to five minutes following administration.

Please CANCEL claims 17, 21, 22, and 27.


Please amend claim 28 to read as follows:
A method of treating anaphylaxis in a patient in need thereof, comprising intranasally administering to the patient a composition comprising:
diphenhydramine hydrochloride or diphenhydramine citrate as the sole active ingredient, at least one penetration enhancer, and an aqueous vehicle, wherein said at least one penetration enhancer is present in an amount ranging from 0.5-2.0% by weight of the composition, and wherein said at least one penetration enhancer is selected from the group consisting of chitosan oligosaccharide, sodium lauryl sulfate, sodium caprate, and combinations thereof; and wherein the pharmaceutical composition does not include liposomes, propellant, or cyclodextrin;
wherein the dynamic viscosity of the composition, measured at 23ºC, is between 5 and 100 cP;
intranasally administering the pharmaceutical composition to the patient,
wherein intranasal administration provides a Cmax value of diphenhydramine that is at least 20 ng/mL and a Tmax value of diphenhydramine that is less than or equal to five minutes following administration.
4.	Please CANCEL claims 29 and 30.
Please amend claim 32 to read as follows:
A method of treating insomnia in a patient in need thereof, comprising intranasally administering to the patient a composition comprising:
diphenhydramine hydrochloride or diphenhydramine citrate as the sole active ingredient, at least one penetration enhancer, and an aqueous vehicle, wherein said at least one penetration enhancer is present in an amount ranging from 0.5-2.0% by weight of the composition, and wherein said at least one penetration enhancer is selected from the group consisting of chitosan oligosaccharide, sodium lauryl sulfate, sodium caprate, and combinations thereof; and wherein the pharmaceutical composition does not include liposomes, propellant, or cyclodextrin;
wherein the dynamic viscosity of the composition, measured at 23ºC, is between 5 and 100 cP;
intranasally administering the pharmaceutical composition to the patient,
wherein intranasal administration provides a Cmax value of diphenhydramine that is at least 20 ng/mL and a Tmax value of diphenhydramine that is less than or equal to five minutes following administration.
6.	Please CANCEL claims 33 and 34.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: 
The foregoing amendments were proposed by the Examiner as being persuasive in overcoming both of the outstanding obviousness rejections, particularly in view of Applicants’ most recently filed affidavit (29 June 2022; see ¶11).  Thus, in view of the agreed to amendments, the Examiner withdraws the rejections.
With the amended limitations in mind, a brief supplemental search of the prior art was conducted.
The Examiner’s search revealed that a new copending application had been filed: 17/441,932, over which Applicants have filed an electronic Terminal Disclaimer (eTD) on 25 July 2022.  The eTD was been approved on submission, thereby avoiding any potential double patenting rejection.
The Examiner’s subsequent search of the prior art has elicited no results which either anticipate or render obvious (e.g., by way of teaching or suggesting), the instantly amended invention.  This is to say that the instant pending claims are immediately free and clear of the prior art.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571)270-1966.  The Examiner can normally be reached between 9:30 am -7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615